Citation Nr: 9907115	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-36 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for a 
left ankle disability, and a compensable evaluation for a 
left varicocele.


REPRESENTATION

Appellant represented by:  Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel

INTRODUCTION

Over 4 years of active military service between September 
1990 and March 1996 has been reported.  

By rating action dated in June 1996 the Department of 
Veterans Affairs (VA) Regional Office, Louisville, Kentucky, 
granted service connection for post-traumatic arthritis of 
the left ankle, rated 10 percent disabling and for a left 
varicocele, rated noncompensable.  The veteran appealed from 
the evaluations assigned for the service-connected 
disabilities.  In October 1998, the veteran participated in a 
video conference with a member of the Board of Veterans' 
Appeals (Board).  The case is now before the Board for 
appellate consideration.


REMAND

The veteran's service medical records reflect that he was 
seen in August 1994 with a complaint of pain involving the 
left ankle after twisting it.  A subsequent X-ray study 
showed an evulsion fracture.  In April 1995 a lateral 
reconstruction of the left ankle was performed.  The veteran 
was also seen during service on several occasions with 
complaints of pain involving the left testicle.  Impressions 
were made of epididymitis and a varicocele.

The veteran was afforded a VA general medical examination in 
April 1996.  He reported that he had pain and swelling 
involving the left testicle 3 or 4 times per year.  He also 
reported continuous pain involving the left ankle.  He 
related that he had occasional swelling of the ankle and that 
the ankle felt unstable.

On examination the veteran had a slight limp favoring the 
left ankle.  There was a well-healed scar about the left 
ankle that was slightly tender to palpation.  Dorsiflexion of 
the ankle was to 5 degrees with plantar flexion to 
30 degrees.  Inversion was to 5 degrees with eversion to 
0 degrees.  On examination of the genitourinary system there 
was a left varicocele about 1 centimeter in diameter with 
slight tenderness to palpation.  Diagnoses were made of 
residuals of left ankle fracture with reconstructive surgery 
and decreased range of motion and left varicocele.

An October 1996 statement by a private physician reflected 
that the veteran suffered from chronic epididymitis.  It was 
indicated that he should not perform any heavy lifting.

The veteran was afforded a VA orthopedic examination in June 
1998.  He reported morning pain and stiffness of the left 
ankle.  He indicated that by midday to late afternoon, 
especially when doing any prolonged standing, he had pain 
involving the left ankle that was relieved only by 
nonsteroidals and rest.  On examination he had mild 
tenderness of the ankle.  Dorsiflexion of the ankle was to 
about 15 degrees and plantar flexion to 50 degrees.  It was 
indicated that his gait was normal.  X-ray studies showed 
some degenerative arthritis involving the ankle.  A diagnosis 
of mild post-traumatic arthritis of the ankle was made.

The examiner commented that the claims file had not been made 
available for the examination and that the clinical file from 
the hospital did not include any previous documentation 
concerning his injury.  He related that in order to fully 
evaluate the veteran he needed the medical records from the 
veteran's military service for review.

During the course of the October 1998 video hearing, the 
veteran related that each morning he awoke with severe pain 
involving his left ankle.  He stated that if he was on his 
feet for a certain amount of time he also had severe pain.  
He related that his ankle gave way from about twice a week to 
as often as once per day.  He related that he wore a brace 
for the ankle.  He indicated that he walked with a limp.  He 
stated that he was taking 800 milligrams of Motrin for the 
ankle pain at least 3 or 4 times a week.  He stated that the 
condition was affecting his livelihood.

With regard to the left varicocele, he indicated that he had 
pain and swelling twice a year.  He stated that when that 
occurred he would be bed fast for a week and could not move.  
It was further indicated at the hearing that the veteran had 
seen a private physician in early 1998 and had also gone to 
the VA hospital during that year for his left ankle 
condition.  His representative indicated that records of that 
treatment would be obtained and forwarded to the VA.  
However, the claims file does not contain the reported 
treatment records.

In view of the aforementioned matters, findings of fact and 
conclusions of law are being deferred pending a REMAND for 
the following action:

1.  The veteran should be contacted and 
asked to provide the name and address of 
the private physician who treated him for 
his left ankle condition in early 1998 
and also the name and address of the VA 
medical facility where he received 
treatment for the left ankle condition 
during that time.  The private physician 
and VA medical facility should then be 
contacted and asked to provide copies of 
the treatment records of the veteran.  
Any such records obtained should be 
included with the claims file.

2.  The veteran should then be afforded 
special orthopedic and genitourinary 
examinations in order to determine the 
current nature and severity of his left 
ankle disability and the condition which 
is currently rated as a left varicocele.  
All indicated special studies should be 
conducted.  The genitourinary examiner 
should specifically determine if 
epididymitis is an appropriate diagnosis.  
The orthopedic examiner should identify 
the limitation of activity imposed by the 
ankle condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the orthopedic examiner 
regarding whether pain associated with 
the left ankle disability significantly 
limits functional ability during flare-
ups or with extended use.  Voyles v. 
Brown, 5 Vet. App. 451, 453 (1993).  It 
should be noted whether the clinical 
evidence is consistent with the severity 
of the pain and other symptoms reported 
by the veteran.  The orthopedic examiner 
should also indicate whether the affected 
joint exhibits weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file is to be made available 
to the examiner(s) for review in 
conjunction with the examinations.

3.  The regional office should then 
review the veteran's claims.  In this 
regard, the record reflects that the 
veteran's genitourinary condition is 
currently rated by analogy to atrophy of 
the testis under diagnostic code 7523.  
However, it appears that the condition 
could possibly be more analogous to 
epididymitis, which is rated under 
diagnostic code 7525 which in turn is 
rated as a urinary tract infection under 
38 C.F.R.§  4.115a of the recently 
revised rating criteria.  The regional 
office should justify the rating code 
selected for the evaluation of the 
genitourinary condition.  If the 
determination regarding either of the 
issues on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.



The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 4 -


